FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2021

                                      No. 04-21-00258-CR

                                 Aaron Dominique TRAYLOR,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CR-6163
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER

        Appellant’s brief was due on October 18, 2021. On November 17, 2021, the clerk of this
court notified appellant’s attorney by letter that appellant’s brief was late and asked appellant’s
attorney to respond to this court in writing. See TEX. R. APP. P. 38.8(b)(2). Appellant’s attorney
has not responded, and appellant’s brief has still not been filed.

        We ORDER appellant’s attorney to file appellant’s brief on or before January 3, 2022. If
appellant’s brief is not filed by that date, we will abate this appeal to the trial court for an
abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be initiated
against appellant’s attorney. Id. 38.8(b)(4).


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court